442 F.2d 1335
Jimmy ANDREWS et al., Plaintiffs-Appellees,v.CITY OF MONROE, LOUISIANA, Monroe City School Board, et al., Defendants-Appellants.
No. 71-1205.
United States Court of Appeals, Fifth Circuit.
June 7, 1971.

Appeal from the United States District Court for the Western District of Louisiana; Benjamin C. Dawkins, Jr., Judge.
Charles A. Traylor, II, Asst. Dist. Atty., Robert W. Kostelka, Dist. Atty., Monroe, La., for appellants.
Paul Henry Kidd, Robert P. McLeod, Kidd & McLeod, Monroe, La., for appellees.
Before COLEMAN, GOLDBERG, and DYER, Circuit Judges.
PER CURIAM:


1
In this case the District Judge found as a fact that the discharge of two teachers in the Monroe City School System was prompted by constitutionally impermissible reasons. Rule 52(a), Federal Rules of Civil Procedure, decides the matter. Not being able to say, from the record before us, that the findings below were clearly erroneous the judgment of the District Court is


2
Affirmed.